Citation Nr: 1738508	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-22 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss from August 20, 1998, to May 9, 2001.  

2.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss from May 10, 2001, to June 12, 2003.  

3.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss from June 13, 2003, to October 11, 2011.  

4.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss from October 12, 2011 to October 18, 2011.  

5.  Entitlement to a rating in excess of 40 percent for bilateral hearing loss from October 19, 2011, to October 19, 2015, and in excess of 80 percent for bilateral hearing from October 20, 2015.

6.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

7.  Entitlement to an initial rating in excess of 0 percent for glomerulonephritis from November 20, 2006, to October 28, 2010.

8.  Entitlement to a rating in excess of 0 percent for glomerulonephritis from October 29, 2010.

9.  Entitlement to a rating in excess of 10 percent for central serous retinopathy with related macular degeneration, right eye, from November 20, 2006, to April 13, 2009.

10.  Entitlement to a rating in excess of 10 percent for central serous retinopathy with related macular degeneration, right eye, from April 14, 2009, to October 21, 2015.  

11.  Entitlement to a rating in excess of 10 percent for central serous retinopathy with related macular degeneration, right eye, from October 22, 2015.  

12.  Entitlement to an initial compensable rating for hemorrhoids.

13.  Entitlement to an initial rating in excess of 10 percent for arthritis of the right knee.

14.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the left knee.

15.  Entitlement to a total disability rating based on individual unemployability (TDIU).

16.  Entitlement to service connection for left hip disorder status post total arthroplasty, to include as secondary to service-connected knee disabilities.

17.  Entitlement to an initial rating in excess of 10 percent for traumatic arthritis of the right wrist.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Air Force from April 1948 to July 1969.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from March 2008, July 2009, and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In April 2017, a Travel Board hearing was conducted before the undersigned.  A hearing of that transcript is of record.

The issues of entitlement to service connection for left hip condition, entitlement to an initial rating in excess of 10 percent for traumatic arthritis of the right wrist, and entitlement to a TDIU prior to May 28, 2010, are addressed in the REMAND portion of the decision and are REMANDED to the RO.

FINDINGS OF FACT

1.  From August 20, 1998, to May 9, 2001, the Veteran's hearing loss was manifested by level V hearing in the right ear and level VI hearing in the left ear.

2.  From May 10, 2001, to June 12, 2003, the Veteran's hearing loss was manifested by level VI hearing in the right ear and level VI hearing in the left ear.

3.  From June 13, 2003, to October 11, 2011, the Veteran's hearing loss was manifested by level VI hearing in the right ear and level VII hearing in the left ear.

4.  From October 12, 2011 to October 18, 2011, the Veteran's hearing loss was manifested by level VII hearing in the right ear and level VIII hearing in the left ear.

5.  From October 19, 2011, to October 19, 2015, the Veteran's hearing loss was manifested by level VII hearing in the right ear and level VIII hearing in the left ear, and from October 20, 2015, the Veteran's hearing loss was manifested by level X hearing in the right ear and level X hearing in the left ear.

6.  The Veteran's tinnitus is characterized by ringing in the ears.   

7.  From November 20, 2006, to October 28, 2010, the Veteran's glomerulonephritis is characterized by albumin and casts with history of acute nephritis or hypertension non-compensable under Diagnostic Code 7101.  

8.  From October 29, 2010, the Veteran's glomerulonephritis is characterized by transient or slight edema.  

9.  From November 20, 2006, to April 13, 2009, the Veteran's central serous retinopathy with related macular degeneration, right eye, is characterized by a unilateral scotoma of the right eye and retinal scars.  

10.  From April 14, 2009, to October 21, 2015, the Veteran's central serous retinopathy with related macular degeneration, right eye, is characterized by uncorrected near vision of 20/200 in the right eye and uncorrected near vision of 20/40 in the left eye.  

11.  From October 22, 2015, the Veteran's central serous retinopathy with related macular degeneration, right eye, is characterized by uncorrected near vision of 10/200 in the right eye and uncorrected near vision of 20/40 in the left eye.

12.  The Veteran's hemorrhoids are characterized as mild or moderate internal or external hemorrhoids, but are not characterized as large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences or hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  

13.  The Veteran's arthritis of the right knee is characterized by arthritis with painful motion but not by compensable limitation of motion.  

14.  From May 28, 2010, the Veteran's right knee disorder is characterized by moderate joint instability.  

15.  The Veteran's degenerative changes of the left knee is characterized by arthritis with painful motion but not by compensable limitation of motion.

16.  From May 28, 2010, the Veteran's left knee disorder is characterized by moderate joint instability.  

17.  From May 28, 2010, the Veteran's service-connected disabilities are of sufficient severity to produce unemployability.  


CONCLUSIONS OF LAW

1.  From August 20, 1998, to May 9, 2001, the criteria for a disability rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  From May 10, 2001, to June 12, 2003, the criteria for a disability rating of 30 percent, but no greater, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  From June 13, 2003, to October 11, 2011, the criteria for a disability rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

4.  From October 12, 2011 to October 18, 2011, the criteria for a disability rating of 40 percent, but no greater, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

5.  From October 19, 2011, to October 19, 2015, the criteria for a disability rating in excess of 40 percent for bilateral hearing loss have not been met, and from October 20, 2015, the criteria for a disability rating in excess of 80 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

6.  The criteria for a disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.87, Diagnostic Code 6260 (2016).

7.  From November 20, 2006, to October 28, 2010, the criteria for an initial disability rating in excess of 0 percent for glomerulonephritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.115b, Diagnostic Code 7502 (2016).  

8.  From October 29, 2010, the criteria for a disability rating of 30 percent, but no greater, for glomerulonephritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.115b, Diagnostic Code 7502 (2016).

9.  From November 20, 2006, to April 13, 2009, the criteria for a disability rating in excess of 10 percent for central serous retinopathy with related macular degeneration, right eye, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.79, Diagnostic Code 6079-6011 (2016).

10.  From April 14, 2009, to October 21, 2015, the criteria for a disability rating of 20 percent, but no greater, for central serous retinopathy with related macular degeneration, right eye, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.79, Diagnostic Code 6080 (2016).

11.  From October 22, 2015, the criteria for a disability rating of 30 percent, but no greater, for central serous retinopathy with related macular degeneration, right eye, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.79, Diagnostic Code 6080 (2016).

12.  The criteria for an initial disability rating in excess of 0 percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, Diagnostic Code 7336 (2016).

13.  The criteria for an initial rating in excess of 10 percent for arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.59, 4.71a, Diagnostic Code 5003 (2016).

14.  From May 28, 2010, the criteria for a rating of 20 percent, but no higher, for right knee instability disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5257 (2016).

15.  The criteria for an initial rating in excess of 10 percent for degenerative changes of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.59, 4.71a, Diagnostic Code 5003 (2016).

16.  From May 28, 2010, the criteria for a rating of 20 percent, but no higher, for left knee instability disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5257 (2016).  

17.  From May 28, 2010, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Hearing loss

The Veteran is service-connected for hearing loss at 0 percent under Diagnostic Code 6100 from October 6, 1970.  In a March 2008 decision, the RO increased the Veteran's rating to 30 percent from November 20, 2006, the date that the Veteran filed an informal claim for an increased rating.  In an April 2010 decision, the RO granted the Veteran a disability rating of 20 percent from August 20, 1998, and 30 percent from June 13, 2003, based on clear and unmistakable error.  The Veteran's rating has since been increased to 40 percent from October 19, 2011, and 80 percent from October 20, 2015.  

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e).

The rating criteria provide for alternative ratings when an exceptional pattern of hearing is met.  If the puretone threshold at each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a). When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

An audiogram dated August 20, 1998, indicates puretone decibel thresholds in the right ear averaging 68, with applicable frequencies greater than 55 and a Maryland CNC speech recognition score of 84 percent.  This corresponds to level III hearing under Table VI and level V hearing level under Table VIa for the right ear.  For the left ear, puretone decibel thresholds averaged 74, with all applicable frequencies greater than 55 and a Maryland CNC speech recognition score of 72 percent.  This corresponds to level VI hearing under Table VI and Table VIa for the left ear.  Hearing levels of V for the right ear and VI for the left ear correspond to a disability rating of 20 percent from August 20, 1998.  

An audiogram dated May 10, 2001, indicates puretone decibel thresholds in the right ear averaging 66, with applicable frequencies greater than 55 and a Maryland CNC speech recognition score of 72 percent.  This corresponds to level VI hearing under Table VI and level V hearing level under Table VIa for the right ear.  For the left ear, puretone decibel thresholds averaged 73, with all applicable frequencies greater than 55 and a Maryland CNC speech recognition score of 76 percent.  This corresponds to level IV hearing under Table VI and level VI hearing under Table VIa for the left ear.  Hearing levels of VI for the right ear and VI for the left ear correspond to a disability rating of 30 percent from May 10, 2001.  

An audiogram dated June 13, 2003, indicates puretone decibel thresholds in the right ear averaging 69, with applicable frequencies greater than 55 and a Maryland CNC speech recognition score of 72 percent.  This corresponds to level VI hearing under Table VI and level V hearing level under Table VIa for the right ear.  For the left ear, puretone decibel thresholds averaged 76, with all applicable frequencies greater than 55 and a Maryland CNC speech recognition score of 64 percent.  This corresponds to level VII hearing under Table VI and level VI hearing under Table VIa for the left ear.  Hearing levels of VI for the right ear and VII for the left ear correspond to a disability rating of 30 percent from June 13, 2003.  

An audiogram dated July 2005, indicates puretone decibel thresholds in the right ear averaging 66, with applicable frequencies greater than 55 and a Maryland CNC speech recognition score of 72 percent.  This corresponds to level VI hearing under Table VI and level V hearing level under Table VIa for the right ear.  For the left ear, puretone decibel thresholds averaged 75, with all applicable frequencies greater than 55 and a Maryland CNC speech recognition score of 60 percent.  This corresponds to level VII hearing under Table VI and level VI hearing under Table VIa for the left ear.  Hearing levels of VI for the right ear and VII for the left ear correspond to a disability rating of 30 percent from July 2005.  

An audiogram dated October 12, 2011, indicates puretone decibel thresholds in the right ear averaging 81, with applicable frequencies greater than 55 and a Maryland CNC speech recognition score of 64 percent.  This corresponds to level VII hearing under Table VI and level VII hearing level under Table VIa for the right ear.  For the left ear, puretone decibel thresholds averaged 86, with all applicable frequencies greater than 55 and a Maryland CNC speech recognition score of 52 percent.  This corresponds to level VIII hearing under Table VI and level VIIII hearing under Table VIa for the left ear.  Hearing levels of VII for the right ear and VIII for the left ear correspond to a disability rating of 40 percent from October 12, 2011.  

An audiogram dated October 20, 2015, indicates puretone decibel thresholds in the right ear averaging 99, with applicable frequencies greater than 55 and a Maryland CNC speech recognition score of 42 percent.  This corresponds to level X hearing under Table VI and level X hearing level under Table VIa for the right ear.  For the left ear, puretone decibel thresholds averaged 99, with all applicable frequencies greater than 55 and a Maryland CNC speech recognition score of 38 percent.  This corresponds to level X hearing under Table VI and level X hearing under Table VIa for the left ear.  Hearing levels of X for the right ear and X for the left ear correspond to a disability rating of 80 percent from October 20, 2015.  

B.  Tinnitus

In March 2008, the RO granted the Veteran service connection for tinnitus at an initial rating of 10 percent under Diagnostic Code 6260 from November 20, 2006, the date of the Veteran's claim.  

Diagnostic Code 6260 provides a 10 percent rating for recurring tinnitus.  38 C.F.R. § 4.87.  The Veteran complains about ringing in the ears, which is accounted for under this rating, and that the ringing in his ears sometimes impairs his ability to sleep.  See April 2017 hearing transcript.  

The Veteran's reported difficulties with sleep do not justify extraschedular consideration.  According to an October 2015 VA examination, interference with sleep only occurs "at times," suggesting that any minimal difficulty with sleep is accounted for under Diagnostic Code 6260 and not sufficiently severe to justify extraschedular consideration.  There is no evidence or argument that the Veteran's tinnitus interferes with employment or has resulted in frequent hospitalization.  For these reasons, the Board will not refer the Veteran's tinnitus claim for extraschedular consideration.  

C.  Glomerulonephritis 

The Veteran is rated at an initial rating of 0 percent for glomerulonephritis under Diagnostic Code 7502 from October 6, 1970.  In March 2008, the RO denied the Veteran's claim for an increased rating.  The Veteran is appealing that decision.  

Under Diagnostic Code 7502, chronic nephritis is to be rated as renal dysfunction.  38 C.F.R. § 4.115b.  For renal dysfunction, a 0 percent rating is appropriate for renal dysfunction with albumin and casts with history of acute nephritis or hypertension.  38 C.F.R. § 4.115a, Diagnostic Code 7101.  A 30 percent rating is appropriate for constant albumin or recurring with hyaline and granular casts or red blood cells or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  Id.  A 60 percent rating is appropriate for constant albuminuria with some edema, definite decrease in kidney function, or hypertension at least 40 percent disabling under Diagnostic Code 7101.  Id.  An 80 percent rating is appropriate for persistent edema and albuminuria with BUN 40 to 80mg%, creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Id.  A 100 percent rating is assigned for regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria, BUN more than 80mg%, creatinine more than 8mg%, or markedly decease function of kidney or other organ systems, especially cardiovascular.  Id.   

VA medical notes dated October 2010, November 2011, and December 2012 indicate bilateral ankle edema.  This edema is transient, based on other VA records indicating no edema in the Veteran's extremities.  See December 2013 VA medical note; July 2010 VA medical note; April 2010 VA medical note.  There is no evidence of albuminuria, persistent edema or regular dialysis, as specifically indicated in the October 2015 VA examination.  This evidence supports a rating of 30 percent based on transient edema from October 29, 2010, the date of the first apparent VA medical note indicating bilateral ankle edema.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  Lastly, the issue of an extraschedular rating for glomerulonephritis has not been raised by the record, so the Board will not consider referral.  Doucette, 28 Vet. App. at 371.

D.  Central serous retinopathy 

The Veteran is rated at 0 percent for central sorous retinopathy with related macular degeneration, right eye, from October 6, 1970, under Diagnostic Code 6079-6100.  In July 2009, the RO increased the Veteran's rating to 10 percent from November 20, 2006, the date that the Veteran filed a claim for increased rating.  The Veteran is appealing that decision.  

The amended rating criteria per Diagnostic Code 6066 are the same as the prior rating criteria under Diagnostic Code 6079.  Compare 38 C.F.R. § 4.84a, Diagnostic Code 6079 (2008) (in effect prior to December 10, 2008) with 38 C.F.R. § 4.79, Diagnostic Code 6066 (2016).  As such, the Veteran is not prejudiced by the change in Diagnostic Code used to rate his central sorous retinopathy.  See Butts v. Brown, 5 Vet. App. 532 (1993) (stating that the Board may choose the diagnostic code to apply provided the choice is supported by reasons and bases, as well as the evidence).  

Diagnostic Code 6011 covers retinal scars.  38 C.F.R. § 4.79.  That Code provides a 10 percent evaluation for localized scars, atrophy, or irregularities of the retina that are centrally located and that result in an irregular, duplicated, enlarged, or diminished image.  Id.  The single rating applies whether the scars are unilateral or bilateral.  Id.  Alternatively, the disability may be evaluated based on visual impairment due to retinal scars, atrophy, or irregularities, if this would result in a higher evaluation.  Id.  

Under the new rating criteria, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.79.  Under those criteria, impairment of central visual acuity is rated from 0 percent to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.   38 C.F.R. § 4.79, Diagnostic Codes 6061-6066 (2016).  

A 10 percent rating is warranted only when there is (1) 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye; (2) 20/70 vision in one eye with 20/40 vision in the other eye; or (3) 20/100 vision in one eye with 20/40 vision in the other eye. 38 C.F.R. § 4.79, Diagnostic Code 6066 (2016).  

A 20 percent rating is warranted when there is (1) 20/70 vision in one eye with 20/50 vision in the other eye; (2) 20/100 vision in one eye with 20/50 vision in the other eye; (3) 20/200 vision in one eye with 20/40 vision in the other eye; or (4) 15/200 vision in one eye with 20/40 vision in the other eye. 38 C.F.R. § 4.79, Diagnostic Code 6066 (2016).   

A 30 percent rating is warranted (1) when vision in both eyes is only correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; or (7) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6064- 6066 (2016).

A 40 percent rating is warranted (1) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/50; or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6063- 6066 (2016).

Subject to the provisions of 38 C.F.R. § 3.383(a), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).  Section 3.383(a)(1) applies to the situation where there is impairment of vision in one eye as a result of a service-connected disability, impairment of vision in the other eye as a result of a nonservice-connected disability, and (i) the impairment of vision in each eye is rated at a visual acuity of 20/200 or less or (ii) the peripheral field of vision for each eye is 20 degrees or less.  Since only the Veteran's right eye is service connected, § 4.75(c) applies, and his left eye will be assumed to have 20/40 visual impairment.  The provisions of § 3.383(a) do not apply.  

The revised criteria also rate eye disorders based on impairment of the field of vision.  38 C.F.R. § 4.79, Diagnostic Code 6080 (2016).  All ratings under this code require some degree of bilateral or unilateral contraction of the visual field.  

Diagnostic Code 6081 provides compensation for unilateral scotoma.  38 C.F.R. § 4.79 (2016).  A 10 percent rating is the minimum rating for scotoma affecting at least one-quarter of the visual field (quadrantanopsia) or with centrally located scotoma of any size.  Id.  Alterative, the scotoma may be evaluated based on visual impairment due to scotoma, if that would result in a higher evaluation.  Id.  

An October 2007 VA eye exam indicates a unilateral scotoma of the right eye and retinal scars with uncorrected near vision of 20/60 and 20/25.  There was no indication of visual field contraction.  The Board will assume that the Veteran has 20/60 vision in his service-connected right eye and 20/40 vision in his nonservice-connected left eye.  See 38 C.F.R. § 4.75(c).  This is consistent with a 10 percent rating under Diagnostic Code 6011 and 6081.  The lack of contraction of the visual field means that a higher rating is not available under Diagnostic Code 6080.

A VA examination dated April 14, 2009, indicates a unilateral scotoma of the right eye, "grossly normal OD and OS" for Goldmann visual fields, and uncorrected near vision of 20/200 and 20/80.  The Board will assume that the Veteran has 20/200 vision in his service-connected right eye and 20/40 vision in his nonservice-connected left eye.  See 38 C.F.R. § 4.75(c).  This level of uncorrected vision corresponds to a 20 percent rating under Diagnostic Code 6080 from that date.  The lack of contraction of the visual field means that a higher rating is not available under Diagnostic Code 6080.  

A VA examination dated October 22, 2015, indicates a unilateral scotoma of the right eye, no contraction of the visual field, and uncorrected near vision of 10/200.  The Board will assume that the Veteran has 10/200 vision in his service-connected right eye and 20/40 vision in his nonservice-connected left eye.  See 38 C.F.R. § 4.75(c).  This level of uncorrected vision corresponds to a 30 percent rating under Diagnostic Code 6080 from that date.  The lack of contraction of the visual field means that a higher rating is not available under Diagnostic Code 6080.

The evidence does not support additional staged ratings for any time period on appeal.  There is no evidence of diplopia, glaucoma, or another symptomatic eye disability that would support a higher rating under a different Diagnostic Code.  

E.  Hemorrhoids  

The Veteran is rated at an initial rating of 0 percent for hemorrhoids under Diagnostic Code 7336 from October 6, 1970.  In March 2008, the RO denied the Veteran's claim for an increased rating.  The Veteran is appealing that decision.  

Under Diagnostic Code 7336, a 0 percent rating is appropriate for mild or moderate internal or external hemorrhoids.  38 C.F.R. § 4.114.  A 10 percent rating is appropriate for large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Id.  A 20 percent rating is appropriate for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  Id.  

During the April 2017 hearing, the Veteran testified that he had large hemorrhoids that regularly bleed, resulting in bloody stool and soiled laundry.  An October 2015 VA examiner described the Veteran's hemorrhoids as mild or moderate, with occasional bleeding.  The examiner also indicated that there was no anemia, no fissures, and no large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  Consistent with this, the Board has not found any evidence in the Veteran's medical records supporting hemorrhoid-related anemia, fissures, or redundant tissue.  This weighs against a rating of 10 percent or greater.  

In reaching this conclusion, the Board does not discount the Veteran's hearing testimony that he has large hemorrhoids that frequently bleed.  The Veteran is competent to testify regarding such symptoms because they are within the knowledge and observations of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Unfortunately, a 10 percent rating requires large hemorrhoids and evidence of redundant tissue, and the VA examiner stated that there was no redundant tissue.  Similarly, a 20 percent rating requires persistent bleeding and anemia or fissures, and the VA examiner stated that there was no anemia or fissures.  While the Board is sympathetic towards the Veteran's condition, his symptomatology unfortunately does not currently justify a compensable rating under the mechanical application of Diagnostic Code 7336.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  

F.  Knee disorders 

The Veteran is rated at 10 percent for arthralgia of multiple joints from October 6, 1970.  In July 2009, the RO terminated that rating in favor a 10 percent rating for arthritis of the right knee and a 10 percent rating for degenerative changes of the left knee, both ratings effective November 20, 2006, under Diagnostic Code 5003-5257.  The Veteran is appealing that decision.  Because the claim is a non-initial claim, the Board will consider evidence of symptomatology from one year prior to November 20, 2006, the date that the claim was filed.  38 C.F.R. § 3.400(o).  See A.B., 6 Vet. App. at 35 (holding that a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses an intent to limit the appeal to a specific disability rating). 

Under Diagnostic Code 5003, a 10 percent rating is appropriate with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Id.  A 20 percent rating is appropriate with x-ray evidence of involvement of two or more major joint groups or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.  These ratings will not be combined with ratings based on limitation of motion and will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id.

Diagnostic Code 5257 governs other impairments of the knee.  38 C.F.R. § 4.71a.  A 10 percent rating is appropriate for slight recurrent subluxation or lateral instability of the knee.  Id.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability of the knee.  Id.  A 30 percent rating is assigned for severe recurrent subluxation or lateral instability of the knee.  Id.

A May 28, 2010 VA examination made a specific finding of moderate joint instability.  Consistent with this, a July 2010 private medical record contains complaints of knee instability.  These are the earliest recorded instances of knee instability.  They are sufficient to support a 20 percent rating under Diagnostic Code 5257 from May 28, 2010.  

The Veteran is currently being compensated for painful motion with arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.59.  This painful motion is not compensated for under Diagnostic Code 5257.  Therefore, the Veteran is entitled to separate ratings of 10 percent under Diagnostic Code 5003 and 20 percent under Diagnostic Code 5257 for each knee from May 28, 2010.  

The Veteran has requested an additional VA examination for his knee disorder, based on failure of the previous VA examiner to consider passive motion of the knees.  See April 2017 hearing transcript.  The Board finds that an additional examination would be unnecessary.  The October 2015 VA examination already contains evidence of painful motion, such that it is unclear how additional evidence of pain on passive motion would support the Veteran's claim.  Also, deciding the claim based on the evidence of record means that the Board can, as will be described fully below, favorably rule on the Veteran's claim for TDIU without additional, unnecessary delay.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  

II.  TDIU

The Veteran is claiming entitlement to individual unemployability due to service-connected disability (TDIU).    

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, constitutes a single disability under § 4.16(a).  The same is true for disabilities resulting from common etiology or a single accident.  

In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Marginal employment is not considered substantially gainful employment.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

From May 28, 2010, the Veteran is service-connected for arthritis of the right knee at 10 percent, right knee instability at 20 percent, degenerative changes of the left knee at 10 percent, and left knee instability at 20 percent.  These disabilities can be combined and considered as a single 60 percent disability, since they are disabilities of the lower extremities and result from a common etiology.  See 38 C.F.R. § 4.16(a).  At no earlier time does the Veteran meet the schedular criteria for TDIU, because although the Veteran has a total disability rating of 70 percent prior to that time, none of his service-connected disabilities are rated at 40 percent or more.  Specifically, prior to May 28, 2010, the Veteran is rated at 30 percent for hearing loss, 20 percent for central serous retinopathy, right eye, 10 percent for a right wrist disorder, 10 percent for arthralgia, 10 percent for arthritis of the right knee, 10 percent for degenerative changes of the left knee, and 10 percent for tinnitus.  

The Veteran has completed four years of high school and some college courses.  He has not worked since 1989.  A December 2008 letter from a private doctor indicates that the Veteran suffers from degenerative arthritis of the knees, limited range of motion of his dominant wrist, decreased vision, and decreased hearing, all of which make it "difficult for him to hold down a job."  In November 2011, a different private doctor submitted a letter opining that "to a reasonable degree of medical certainty, [the Veteran] is not employable due to his medical conditions including diffuse osteoarthritis which includes his knee conditions."  During the April 2017 hearing, the Veteran testified that his knees make it difficult for him to sit or stand for prolonged periods of time, and that his dominant right wrist is in constant pain and only capable of minimal motion.  Taken together, this evidence suggests that the Veteran would have difficulties sitting, standing, seeing, hearing, and writing with his dominant hand.  Given the overall disability picture, and the Veteran's history of employment and education, the Board finds that the evidence as a whole establishes that the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  


ORDER

Entitlement to a rating in excess of 20 percent for bilateral hearing loss from August 20, 1998, to May 9, 2001, is denied.  

Entitlement to a rating of 30 percent for bilateral hearing from May 10, 2001, to June 12, 2003, is granted.  

Entitlement to a rating in excess of 30 percent for bilateral hearing loss from June 13, 2003, to October 11, 2011, is denied, is denied.

Entitlement to a rating of 40 percent for bilateral hearing loss from October 12, 2011 to October 18, 2011, is granted.  

Entitlement to a rating in excess of 40 percent for bilateral hearing from October 19, 2011, to October 19, 2015, and in excess of 80 percent for bilateral hearing from October 20, 2015, is denied.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.  

Entitlement to an initial rating in excess of 0 percent for glomerulonephritis from November 20, 2006, to October 28, 2010, is denied.

Entitlement to a rating of 30 percent for glomerulonephritis from October 29, 2010, is granted.  

Entitlement to a rating in excess of 10 percent for central serous retinopathy with related macular degeneration, right eye, from November 20, 2006, to April 13, 2009, is denied.

Entitlement to a rating of 20 percent for central serous retinopathy with related macular degeneration, right eye, from April 14, 2009, to October 21, 2015, is granted.

Entitlement to a rating of 30 percent for central serous retinopathy with related macular degeneration, right eye, from October 22, 2015, is granted.

Entitlement to an initial compensable rating for hemorrhoids is denied.

Entitlement to an initial rating in excess of 10 percent for arthritis of the right knee is denied.

Entitlement to a rating of 20 percent for right knee instability disorder from May 28, 2010, is granted.  

Entitlement to an initial rating in excess of 10 percent for degenerative changes of the left knee is denied.  

Entitlement to a rating of 20 percent for left knee instability disorder from May 28, 2010, is granted.  

Entitlement to a TDIU from May 28, 2010, is granted.


REMAND

The Veteran has not been awarded a TDIU prior to May 28, 2010, because he does not meet the schedular criteria for TDIU prior to that date.  Specifically, even though he is 70 percent disabled prior to May 28, 2010, no single disability is rated at 40 percent or greater until May 29, 2010.  Nevertheless, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  In such cases, rating boards are to submit to the Director, VA Compensation Service, for extraschedular consideration Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards.  38 C.F.R. § 4.16(b).  The circumstances of this case justify extraschedular consideration prior to May 29, 2010.  

In October 2015, the VA conducted an examination regarding the Veteran's hip disorder.  An examiner opined that the Veteran's hip condition was less likely than not related to service.  This opinion did not address the April 2017 hearing testimony by the Veteran and his wife regarding the Veteran's complaints of hip pain during service.  The opinion also did not address whether the hip disorder was caused or aggravated by his knee disabilities.  An addendum medical opinion is required.  

The Veteran's right wrist displays symptoms that are not contemplated by the rating criteria for a wrist disorder.  A November 2006 private medical record indicated that the Veteran had Stage IV Kienböck's Disorder and was being treated with cortisone injections in the radiocarpal joint.  A May 2008 private medical note indicated that he was seen again for Stage IV Kienböck's Disorder.  A September 2008 VA medical note indicated "hardly any movements" for the right wrist.  In December 2009, a VA medical provider opined: "It looks like there may have been Kienbock's Disease at some point . . . ."  An October 2015 VA wrist examination indicated that the Veteran was unable to perform repetitive-use testing with at least three repetitions due to marked loss of motion and pain with minimal range of motion.  The examiner indicated that pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time and during flare-ups.  During the April 2017 hearing, the Veteran testified that he experienced constant pain in his wrist.  The Veteran and his son both testified that the Veteran could not move his right wrist without the aid of his left hand.  

Given these symptoms, it would be appropriate for the Director of VA's Compensation Service to consider whether an extraschedular rating is appropriate for the Veteran's traumatic arthritis, right wrist, residuals of fracture (dominant).  The Board is unable to consider the assignment of an extraschedular rating in the first instance.  Accordingly, after completing any other development deemed necessary, the RO/AMC should refer the extraschedular component of the Veteran's wrist disorder claim to the Director of VA's Compensation Service.

VA treatment records to October 22, 2015, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from October 23, 2015, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims folder all records of the Veteran's VA treatment from October 23, 2015, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinions:     

a. Whether the Veteran has any current or previously-diagnosed left hip disorder; 

b. Whether it is at least as likely as not that any current or previously-diagnosed left hip disorder was incurred in or aggravated by the Veteran's service; and

c. Whether the Veteran has any current or previously-diagnosed left hip disorder that (i) is proximately due to the Veteran's service-connected knee disorders or (ii) was aggravated by the Veteran's service-connected knee disorders.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After completing steps 1 and 2, along with any other development deemed necessary, refer the case to VA's Director, Compensation Service, for consideration of whether the Veteran is entitled to: (a) an extraschedular rating for his service-connected right wrist disorder; and (b) an extraschedular rating for TDIU prior to May 28, 2010.

4. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


